
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 72
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Conyers (for
			 himself, Mr. Grijalva,
			 Ms. Lee of California,
			 Mr. Johnson of Georgia,
			 Mr. Thompson of Mississippi,
			 Mr. Al Green of Texas,
			 Mr. Towns,
			 Ms. Jackson Lee of Texas,
			 Ms. Woolsey,
			 Ms. Schakowsky,
			 Ms. Clarke of New York,
			 Ms. Richardson, and
			 Mrs. Christensen) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that any
		  legislative language approved by the Joint Select Committee on Deficit
		  Reduction should not reduce benefits for Social Security, Medicare, and
		  Medicaid recipients.
	
	
		Whereas S. 365, the Budget Control Act of
			 2011, creates a Joint Select Committee on Deficit Reduction tasked with
			 providing recommendations and legislative language that will significantly
			 improve the short-term and long-term fiscal imbalance of the Federal
			 Government;
		Whereas large majorities of Americans want to address the
			 deficit in a way that preserves Medicare, Medicaid, and Social Security
			 benefits;
		Whereas the Medicare program reflects the Nation’s
			 commitment to the health and independence of older Americans and Americans with
			 disabilities by providing health care coverage to 42 million people;
		Whereas Medicare safeguards beneficiaries and their
			 families from the ruinous costs of medical treatments and prevents individuals
			 from spending unmanageable proportions of their incomes on medical care or
			 being pushed into poverty by their medical bills;
		Whereas Medicaid provides a safety net for both low-income
			 and middle-class families who may have family members stricken with
			 catastrophic illness or injury or face prolonged infirmity in old age;
		Whereas cuts to Medicaid would severely impact low-income
			 families and individuals with disabilities, and curtail access to critical
			 services, including nursing home and community care services;
		Whereas cuts to Medicaid would limit the program’s ability
			 to provide women without health care coverage with prenatal, maternity, and
			 postnatal care and hamper the United States efforts to prevent infant and
			 prenatal deaths;
		Whereas Social Security provides essential financial
			 support to almost 55 million people in the United States, including more than
			 35 million retired workers;
		Whereas Social Security provides modest benefits averaging
			 $14,000 per year for retired workers, based on contributions paid into Social
			 Security over a worker's lifetime of employment;
		Whereas Social Security can pay full benefits through
			 2035;
		Whereas Social Security has no borrowing authority,
			 currently has $2.7 trillion in accumulated assets, and, therefore, does not
			 contribute to the Federal budget deficit; and
		Whereas the citizens of the United States deserve
			 thoughtful and fair Social Security reform to protect current and future
			 benefits and to ensure ongoing retirement security for seniors, protections for
			 persons who become disabled, and benefits for the young children and spouses of
			 deceased and disabled workers: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)any deficit reduction plan put forward by
			 the Joint Select Committee on Deficit Reduction should not balance the budget
			 by eroding America’s hard-earned retirement plan and social safety net;
			(2)Medicare’s ability
			 to deliver high quality health care in a cost-efficient manner should be
			 strengthened and its benefits should be preserved for current and future
			 retirees;
			(3)appropriate reform
			 to strengthen Social Security's long-term outlook should ensure that Social
			 Security remains a critical source of protection for the people of the United
			 States and their families without further increasing the retirement age or
			 otherwise decreasing benefits; and
			(4)Federal funding
			 for the Medicaid program should be maintained so that senior citizens, poor and
			 disabled children, and others with disabilities are able to gain and retain
			 access to affordable health care.
			
